DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,954,018. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-13, 15, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga (U.S. Patent Application Publication 2013/0113060) in view of .
Regarding claims 10-13, Matsunaga discloses (Figs. 1 and 3) a solid-state image pickup unit comprising: a substrate (1) made of a first semiconductor (Si); a photoelectric conversion device provided on the substrate and including a first electrode (7), a photoelectric conversion layer (6), and a second electrode (5) in order from the substrate; and a plurality of field-effect transistors configured to perform signal reading from the photoelectric conversion device, wherein the plurality of transistors include a reset transistor (11; 4, 8A, 8B) and an amplification transistor (10; 3, 8B, 8C) and the first electrode or the second electrode of the photoelectric conversion device is connected to one terminal of a source and a drain of the reset transistor, and is connected to a gate of the amplification transistor.  Matsunaga also discloses a selection transistor (12; 2, 8C, 8D) connected and as claimed.  Matsunaga does not disclose the reset transistor includes an active layer containing 74SYP306304US05 a second semiconductor with a larger band gap than that of the first semiconductor.  Ota teaches (Fig. 2) a reset transistor (at 8) having an active layer (11) containing a second semiconductor (oxide) with a larger band gap than that of a first semiconductor.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an oxide layer in the apparatus of Matsunaga in view of Ota to improve detection as taught, known and predictable.
Regarding claims 15, 17, Matsunaga in view of Ota discloses the claimed invention as set forth above.  Matsunaga also discloses (Fig. 6) a light-shielding layer (37) as claimed.  Matsunaga and Ota do not disclose the oxides materials claimed.  However, such oxides are well known in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide one of the known claimed oxides in the apparatus of Matsunaga in view of Ota to easily and cost-effectively deposit an oxide layer as known and predictable.
Regarding claim 18, Matsunaga in view of Ota discloses the claimed invention as set forth above.  Matsunaga and Ota do not disclose a UV filter as claimed.  However, UV filters are .
Allowable Subject Matter
Claims 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THANH LUU/Primary Examiner, Art Unit 2878